IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-31286
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

LARRY WILLIAMS,

                                               Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                       USDC No. 01-CR-139-ALL-B
                         --------------------
                           January 29, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry Williams appeals following his guilty plea conviction

and sentence on one count of possession with intent to distribute

50 grams or more of cocaine base.       21 U.S.C. § 841.    Williams has

moved to file a “supplemental brief.”         Williams’ motion, which we

construe as a motion to exceed the page limits, is GRANTED.

     Williams argues that his rights under the Fourth, Fifth, and

Sixth    Amendments   were   violated   and    also   contends   that   his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 01-31286
                                         -2-

confession was obtained in violation of Miranda v. Arizona, 384

U.S.   436   (1966).         A    voluntary    guilty      plea    waives    all   non-

jurisdictional defects in the proceedings against the defendant.

See Tollett v. Henderson, 411 U.S. 258, 267 (1973); United States

v. Smallwood, 920 F.2d 1231, 1240 (5th Cir. 1991).                       Williams has

not asserted a non-jurisdictional defect nor has he challenged the

voluntariness of his guilty plea.              His constitutional and Miranda

arguments are therefore waived.

       Williams also contends that his indictment is insufficient

under Apprendi v. New Jersey, 530 U.S. 466 (2000), because it fails

to allege drug quantity and “type of weapon.”                     He argues that the

alleged omissions are jurisdictional errors which deprived the

district court of authority to try and convict him.

       Defects   in    the       indictment    do    not    deprive      a   court    of

jurisdiction.     See United States v. Cotton, 535 U.S. 625, 122 S.

Ct. 1781, 1785 (2002).           Moreover, Williams has not shown that his

indictment was defective under Apprendi for failing to charge a

specific drug     quantity         or   type   of   weapon.        The   indictment’s

allegation of 50 grams or more of cocaine base was sufficient.                       See

United States v. Moreci, 283 F.3d 293, 297-99 (5th Cir. 2002) (an

indictment’s allegation of a minimum quantity of drugs, rather than

a specific quantity, satisfies Apprendi).                     Williams’ argument

regarding the indictment’s failure to allege “type of weapon” is

frivolous as 21 U.S.C. § 841 is a drug statute and does not concern

weapons.
                             No. 01-31286
                                  -3-

     Williams also submits that the district court erred in adding

two points to his offense level under U.S.S.G.                            §

2D1.1(b)(1)   for   possession   of   a   dangerous   weapon   during   the

offense.   As part of his plea agreement Williams waived his right

to appeal his sentence unless it was in excess of the statutory

maximum or constituted an upward departure.           Because the record

shows that Williams’ appeal waiver was valid, see United States v.

Portillo, 18 F.3d 290, 292 (5th Cir. 1994), and his sentence does

not fit within the exceptions to the waiver provision, the portion

of Williams’s appeal relating to his sentence is DISMISSED.             See

United States v. Martinez, 263 F.3d 436, 438 (5th Cir. 2001).

     AFFIRMED IN PART AND DISMISSED IN PART; MOTION GRANTED.